DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 and 04/16/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2020-0155767 filed on 11/19/2020. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 1 and 13 fall within one of the statutory categories?
  Yes claims 1 and 13 are directed towards a method and an apparatus respectively.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 
 Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The process in claims 1 and 13 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper and as such is directed toward and abstract idea.  The claim consists of setting an acceptable range based on a driving situation of the vehicle, this is similar to a human setting a threshold of acceptable values based on a current situation of the vehicle. Comparing the second reference position to the first reference position to estimate an error can be done by a human with the aid of a pen and paper by simple mathematical equations. Comparing the error level of the second reference position to the acceptance range can also be done by a human with the aid of a pen and paper by simple mathematical equations. Estimating a current position of the vehicle is similar to a human being excluding the second reference position or including it in estimating the current location of the vehicle. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 13 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The additional limitations include determining the first reference position based on a position sensor and determining a second reference position of the vehicle based on image information by a camera of the vehicle, the vehicle. Determining the first and second reference positions is considered merely data gathering which is insignificant extra solution and routine data collection. The vehicle is considered at the apply it level technology. The sensors are considered generic linking.
Thus, it is clear that the abstract idea is merely implemented on a computer at the “apply it level”, which is indicative of the abstract solution having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1 and 13 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The vehicle is considered at the apply it level technology. The sensors are considered generic linking. The determining steps referred to above is insignificant extra-solution activity, is not considered significantly more because acquiring step is mere data gathering or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)
CONCLUSION
Thus, since claims 1 and 13: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Claim 2, 3 are considered part of the extra solution extra gathering.
Claims 4, 5, 6, 17, 26 are considered part of the mental process of claim 1, setting an acceptance range depending on the situation is similar to a human being determining a threshold range based on a current situation.
Claim 7, 8, 9, 14, 15 are considered part of the mental process of claim 1, determining an error and estimating the position are based on mathematical calculations that can be performed by a human.
Claims 10, 18 are considered part of the mental process, setting another acceptance range is similar to a human adjusting a threshold based on a previously calculated error.
Claim 11 is considered part of the mental process, determining a heading angle based on previous positions, is similar to a human connecting previous and current positions to determine a heading of a vehicle with the aid of paper and pen.
The computer of claim 12 is considered at the apply it level.
Claim 19 is considered part of the mental process of claim 1. The memory and processor are considered generic linking.
Claim 25 is considered part of the mental process of claim 24, determining a faulty position is based on the error of claim 24 compared to a threshold acceptance range.
Claim 27 is considered part of the mental process of claim 24, determining faulty position based on previous values is similar to a human determining whether a previous value was faulty to determine whether to include it in calculation in a subsequent step. Comparing a heading of a connected points to a heading of a sensor can is also a mental process that can be performed by a human to determine similarity.
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does the claim fall within one of the statutory categories?
  Yes claims 24 directed towards a method.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 
 Yes, the claim is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The process in claims 1 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper, and, furthermore, contains aspects of methods of organizing human activity and as such is directed toward and abstract idea.  The claim consists of selecting, based on a determination, between estimating a position using a first and second reference positions or only the first reference position, this is similar to a human selecting whether to use a second reference position based on an error over a threshold or a reliability factor by using simple mathematical equations. Determining whether the second reference position is faulty can be done by a human by comparing the second reference position to the first reference position to estimate an error can be done by a human with the aid of a pen and paper by simple mathematical equations. Estimating a current position of the vehicle is similar to a human being excluding the second reference position or including it in estimating the current location of the vehicle. Determining whether the second reference position is faulty position based on an error dependent on the driving situation can also be done by a human with the aid of a pen and paper by simple mathematical equations subtracting the second reference position from the first reference position to obtain an error and compare to a threshold. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 24 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The additional limitations include determining the first reference position based on a position sensor and determining a second reference position of the vehicle based on image information by a camera of the vehicle, the vehicle. Determining the first and second reference positions is considered merely data gathering which is insignificant extra solution and routine data collection. The vehicle is considered at the apply it level technology. The sensors are considered generic linking.
Thus, it is clear that the abstract idea is merely implemented on a computer at the “apply it level”, which is indicative of the abstract solution having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1 and 13 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The vehicle is considered at the apply it level technology. The sensors are considered generic linking. The determining steps referred to above is insignificant extra-solution activity, is not considered significantly more because acquiring step is mere data gathering or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)
CONCLUSION
Thus, since claims 1 and 13: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9, 12-16, 19-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable by Kang (US20190113629) in view of Zhu (US9720412).
Regarding claim 1, Kang teaches a processor-implemented method, the method comprising:
determining a first reference position based on position information of a vehicle measured using a position sensor of the vehicle ([0046] disclosing a main sensor including a GPS module “position sensor” that determines first data. [0050] disclosing the main sensor estimates the position of the vehicle “first reference position”);
determining a second reference position of the vehicle based on image information of the vehicle captured using a camera of the vehicle ([0049]-[0051] disclosing auxiliary sensor such as a camera that applies auxiliary sensing data to position estimation “second reference position” based on image data);
setting an acceptance range for the second reference position ([0075]-[0076] disclosing determining reliability of the auxiliary sensing data “second reference position” based on a threshold “acceptance range”);
comparing the second reference position to the first reference position and estimating an error level of the second reference position ([0076]-[0075] disclosing determining reliability of the auxiliary sensing data “second reference position” by determining a difference “error” between a position obtained from main sensor “first reference position” and a position obtained by the auxiliary sensor “second reference position”); and
comparing the error level of the second reference position to the acceptance range and estimating a current position of the vehicle ([0076] disclosing comparing the difference “error” of the position obtained from the auxiliary sensor to a threshold “acceptance range” to determine reliability of the auxiliary sensor. [0078] disclosing using the auxiliary sensing data to redetermine the position of the vehicle if the data is reliable. It is interpreted that a current position of the vehicle is estimated based on the difference “error” between the position obtained by the camera “second reference position” and position obtained by GPS “first reference position”).
Kang does not teach an acceptance range based on a driving situation of the vehicle.
Zhu teaches an acceptance range based on a driving situation of the vehicle (col 16 lines 10-44 disclosing changing a range of a sensor “acceptance range” based on a driving situation whether the vehicle is at an intersection or making a turn).
Kang and Zhu are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang to incorporate the teaching of Zhu of an acceptance range based on a driving situation of the vehicle in order to control the autonomous vehicle based on sensor data obtained from a region of interest as taught by Zhu (col 15 lines 63-67).

Regarding claim 4, Kang as modified by Zhu teaches the method of claim 1, wherein the setting an acceptance range for the second reference position ([0075]-[0076] disclosing determining reliability of the auxiliary sensing data “second reference position” based on a threshold “acceptance range”);
acceptance range based on a driving situation of the vehicle of the vehicle includes determining the driving condition among a plurality of driving situations (col 16 lines 10-44 disclosing changing a range of a sensor “acceptance range” based on a driving situation whether the vehicle is at an intersection or making a turn).
Kang as modified by Zhu does not yet teach the plural driving situations including at least one of a first driving situation in which the vehicle drives at an intersection, and a second driving situation in which the vehicle drives by turning a corner.
Zhu further teaches the plural driving situations including at least one of a first driving situation in which the vehicle drives at an intersection, and a second driving situation in which the vehicle drives by turning a corner (col 16 lines 10-44 disclosing changing a range of a sensor “acceptance range” based on a driving situation whether the vehicle is at an intersection or making a turn).
Kang as modified by Zhu and Zhu are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang as modified by Zhu to incorporate the teaching of Zhu of an acceptance range based on a driving situation of the vehicle in order to control the autonomous vehicle based on sensor data obtained from a region of interest as taught by Zhu (col 15 lines 63-67).
Regarding claim 5, Kang as modified by Zhu teaches the method of claim 1. Kang as modified by Zhu does not yet teach wherein the setting of the acceptance range comprises selectively adjusting a width of the acceptance range based on the driving situation.
Zhu further teaches wherein the setting of the acceptance range comprises selectively adjusting a width of the acceptance range based on the driving situation (col 16 lines 10-44 disclosing adjusting the Lidar sensing range “width of acceptance range” based on a driving situation).
Kang as modified by Zhu and Zhu are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang as modified by Zhu to incorporate the teaching of Zhu of wherein the setting of the acceptance range comprises selectively adjusting a width of the acceptance range based on the driving situation in order to control the autonomous vehicle based on sensor data obtained from a region of interest as taught by Zhu (col 15 lines 63-67).

Regarding claim 7, Kang as modified by Zhu teaches the method of claim 1, wherein the estimating of the current position comprises excluding consideration of the second reference position in the estimating of the current position of the vehicle in response to the error level of the second reference position being outside the acceptance range (Kang [0076] disclosing comparing the difference “error” of the position obtained from the auxiliary sensor “second reference position” to a threshold “acceptance range” to determine reliability of the auxiliary sensing data “second reference position”. If the difference “error” is over a threshold “outside the acceptance range”, the sensor information “second sensing data” is not reliable. [0080] disclosing when the sensing data collected by the auxiliary sensor is unreliable to exclude the auxiliary sensing data “second reference position” from the position estimation of the vehicle. It is interpreted that when the error level of the second reference position is outside the acceptance range, the second reference position is excluded from the estimation of the current position of the vehicle).

Regarding claim 8, Kang as modified by Zhu teaches the method of claim 1, wherein the estimating of the current position comprises:
estimating the first reference position as the current position of the vehicle in response to the error level of the second reference position being outside the acceptance range (Kang [0076] disclosing comparing the difference “error” of the position obtained from the auxiliary sensor “second reference position” to a threshold “acceptance range” to determine reliability of the auxiliary sensing data “second reference position”. If the difference “error” is over a threshold “outside the acceptance range”, the sensor information “second sensing data” is not reliable. [0068] disclosing when the auxiliary sensing data “second reference position” is unreliable, the position is estimated using the main sensing data “first reference position” to be the position of the vehicle. It is interpreted that when the error level of the second reference position is outside the acceptance range, the current position is estimated using the first reference position only, i.e., the first reference position is the current position of the vehicle);
 and estimating a new position estimated based on a weighted sum of the second reference position and the first reference position as the current position of the vehicle in response to the error level of the second reference position being inside the acceptance range (Kang [0067] disclosing when the auxiliary sensing data “second reference position” is reliable, i.e., difference in auxiliary sensing data “second reference position” under threshold “inside acceptance range”, re-estimating the position of the vehicle using both the main sensing data and auxiliary sensing data. In the combination of [0067] and [0068], it is interpreted that the auxiliary sensing data “second reference position” is either used “weighted "or excluded “given zero weight” from the estimation of the current position of the vehicle based on the reliability).

Regarding claim 9, Kang as modified by Zhu teaches the method of claim 1, wherein the determining of the error level comprises determining the error level of the second reference position based on a distance between the second reference position and the first reference position (Kang [0076] disclosing comparing the difference “error” of the position obtained from the auxiliary sensor “second reference position” to a threshold “acceptance range” to determine reliability of the auxiliary sensing data “second reference position”, it is interpreted that the difference in position is a distance between the second reference position and the first reference position).


Regarding claim 12, Kang as modified by Zhu teaches a non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (Kang [0064] disclosing a computer “processor” that executes the method).

Regarding claim 16, Kang as modified by Zhu teaches the apparatus of claim 15, wherein the apparatus is a vehicle further comprising the camera, the sensor, and a control system configured to control the vehicle dependent on the current position (Kang [0042]-[0049] disclosing a vehicle comprising a sensor and a camera and autonomous driving. [0043] discloses generate location information to assist an autonomous or automated driving vehicle in steering, for in-vehicle driving assistance for fully autonomous or automated driving, and thus, enable safer and more comfortable driving, i.e., control system to control vehicle dependent on current location).

Regarding claim 19, Kang as modified by Zhu teaches the apparatus of claim 13, further comprising a memory storing instructions, which when executed by the processor, configure the processor to perform the determining of the first reference position, the determining of the second reference position, the setting of the acceptance range, the comparing of the second reference position to the first reference potion and estimate the error level, and comparing of the error level of the second reference position to the acceptance range and estimate the current position (Kang [0027] disclosing a memory to execute the instructions as claimed in claim 1, see claim 1 rejection).

Regarding claim 20, Kang teaches an apparatus comprising:
a processor configured to Kang [0064] disclosing a computer “processor” that executes the method):
determining a first reference position based on position information of a vehicle measured using a position sensor of the vehicle ([0046] disclosing a main sensor including a GPS module “position sensor” that determines first data. [0050] disclosing the main sensor estimates the position of the vehicle “first reference position”);
determining a second reference position of the vehicle based on image information of the vehicle captured using a camera of the vehicle ([0049]-[0051] disclosing auxiliary sensor such as a camera that applies auxiliary sensing data to position estimation “second reference position” based on image data);
setting an acceptance range for the second reference position ([0075]-[0076] disclosing determining reliability of the auxiliary sensing data “second reference position” based on a threshold “acceptance range”);
comparing the second reference position to the first reference position and estimating an error level of the second reference position ([0076]-[0075] disclosing determining reliability of the auxiliary sensing data “second reference position” by determining a difference “error” between a position obtained from main sensor “first reference position” and a position obtained by the auxiliary sensor “second reference position”); and
comparing the error level of the second reference position to the acceptance range and estimating a current position of the vehicle ([0076] disclosing comparing the difference “error” of the position obtained from the auxiliary sensor to a threshold “acceptance range” to determine reliability of the auxiliary sensor. [0078] disclosing using the auxiliary sensing data to redetermine the position of the vehicle if the data is reliable. It is interpreted that a current position of the vehicle is estimated based on the difference “error” between the position obtained by the camera “second reference position” and position obtained by GPS “first reference position”).
Kang does not teach an acceptance range based on a driving situation of the vehicle.
Zhu teaches an acceptance range based on a driving situation of the vehicle (col 16 lines 10-44 disclosing changing a range of a sensor “acceptance range” based on a driving situation whether the vehicle is at an intersection or making a turn).
Kang and Zhu are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang to incorporate the teaching of Zhu of an acceptance range based on a driving situation of the vehicle in order to control the autonomous vehicle based on sensor data obtained from a region of interest as taught by Zhu (col 15 lines 63-67).

generate a control instruction associated with driving of the vehicle based on the current position of the vehicle ([0043] discloses generate location information to assist an autonomous or automated driving vehicle in steering, for in-vehicle driving assistance for fully autonomous or automated driving, and thus, enable safer and more comfortable driving, i.e., control system to control vehicle dependent on current location); and
a control system configured to control the vehicle in response to the control instruction ([0043] discloses generate location information to assist an autonomous or automated driving vehicle in steering, for in-vehicle driving assistance for fully autonomous or automated driving, and thus, enable safer and more comfortable driving, i.e., control system to control vehicle dependent on current location).

Regarding claim 21, Kang as modified by Zhu teaches the apparatus of claim 20, wherein the apparatus is a vehicle and further comprises the camera (Kang [0042]-[0049] disclosing a vehicle comprising a sensor and a camera and autonomous driving).
Regarding claim 24, Kang teaches a processor-implemented method, the method comprising:
determining a first reference position based on position information of a vehicle measured using a position sensor of the vehicle ([0046] disclosing a main sensor including a GPS module “position sensor” that determines first data. [0050] disclosing the main sensor estimates the position of the vehicle “first reference position”);
determining a second reference position of the vehicle based on image information of the vehicle captured using a camera of the vehicle ([0049]-[0051] disclosing auxiliary sensor such as a camera that applies auxiliary sensing data to position estimation “second reference position” based on image data);
selecting, based on a determination of whether the second reference position is a faulty position, between estimating a current position of the vehicle based on the first reference position and the second reference position, and estimating the current position of the vehicle based on the first reference position (Kang [0076] disclosing comparing the difference “error” of the position obtained from the auxiliary sensor “second reference position” to a threshold “acceptance range” to determine reliability of the auxiliary sensing data “second reference position”. If the difference “error” is over a threshold “outside the acceptance range”, the sensor information “second sensing data” is not reliable. [0068] disclosing when the auxiliary sensing data “second reference position” is unreliable “faulty”, the position is estimated using the main sensing data “first reference position” to be the position of the vehicle. It is interpreted that when the error level of the second reference position is outside the acceptance range, the current position is estimated using the first reference position only, i.e., the first reference position is the current position of the vehicle); and
estimating the current position based on a result of the selecting ([0068] disclosing when the auxiliary sensing data “second reference position” is unreliable “faulty”, the position is estimated using the main sensing data “first reference position” to be the position “current position” of the vehicle),
wherein the determination of whether the second reference position is the faulty position is based on an error consideration for the second reference position ([0076] disclosing comparing the difference “error” of the position obtained from the auxiliary sensor to a threshold “acceptance range” to determine reliability of the auxiliary sensor. [0078] disclosing using the auxiliary sensing data to redetermine the position of the vehicle if the data is reliable “not faulty”. Reliability is interpreted as determining faulty or not faulty).
Kang does not teach an error that is dependent on a determination of the current driving situation. 
Zhu teaches an error that is dependent on a determination of the current driving situation (col 16 lines 10-44 disclosing changing a range of a sensor “acceptance range” based on a driving situation whether the vehicle is at an intersection or making a turn).
Kang and Zhu are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang to incorporate the teaching of Zhu of an acceptance range based on a driving situation of the vehicle in order to control the autonomous vehicle based on sensor data obtained from a region of interest as taught by Zhu (col 15 lines 63-67).

Regarding claim 25, Kang teaches the method of claim 24, wherein the determination of whether the second reference position is the faulty position is based on an acceptance range, and based on whether an estimated error of the second reference position is within the acceptance range ([0075]-[0076] disclosing determining reliability “whether position is faulty or not” of the auxiliary sensing data “second reference position” based on a threshold “acceptance range”. If the difference “error” is over a threshold “outside the acceptance range”, the sensor information “second sensing data” is not reliable).
Kang does not teach an acceptance range that is dependent on a determination of the current driving situation. 
Zhu teaches an acceptance range that is dependent on a determination of the current driving situation (col 16 lines 10-44 disclosing changing a range of a sensor “acceptance range” based on a driving situation whether the vehicle is at an intersection or making a turn).
Kang and Zhu are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang to incorporate the teaching of Zhu of an acceptance range based on a driving situation of the vehicle in order to control the autonomous vehicle based on sensor data obtained from a region of interest as taught by Zhu (col 15 lines 63-67).



Regarding claim 27, Kang teaches the method of claim 24, wherein the determination of whether the second reference position is the faulty position includes consideration of at least one or both of whether a previous time step determined second reference position was determined to be faulty, and a comparison between a determined change in reference heading angle corresponding to the second reference position and an output of a gyroscope of the vehicle ([0082] disclosing when a high reliability score is not maintained for a long-term period, the position estimating apparatus does not provide the precise positioning result of the current time interval to the positioning of the subsequent time interval as a feedback. Thus, the position estimating apparatus prevents the camera malfunctioning from affecting the coarse positioning result of the subsequent time interval).
Claims 13, 14,15 are rejected for similar reasons as claims 1, 9, 8 respectively, see above rejection.
Claims 22, 23 are rejected for similar reasons as claims 9, 8 respectively, see above rejection.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable by Kang (US20190113629) in view of Zhu (US9720412) and Jung (US20200116499).
Regarding claim 2, Kang as modified by Zhu teaches the method of claim 1. Kang as modified by Zhu does not teach wherein the determining of the second reference position comprises determining the second reference position based on geometric information of a lane boundary included in the image information. However, Kang as cited above teaches a second reference position ([0049]-[0051]).
Jung teaches wherein the determining of the second reference position comprises determining the second reference position based on geometric information of a lane boundary included in the image information ([0067] disclosing determining a position of the vehicle based on geometric information of a lane boundary in a front image).
Kang as modified by Zhu and Jung are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang as modified by Zhu to incorporate the teaching of Jung of wherein the determining of the second reference position comprises determining the second reference position based on geometric information of a lane boundary included in the image information in order to determine a position of the vehicle in a lane as taught by Jung ([0070]).

Regarding claim 3, Kang as modified by Zhu teaches the method of claim 1. Kang as modified by Zhu does not teach wherein the second reference position comprises one or both of information on a lane to which the vehicle belongs, and information on a detailed position of the vehicle in the lane to which the vehicle belongs. However, Kang as cited above teaches a second reference position ([0049]-[0051]).
Jung teaches wherein the second reference position comprises one or both of information on a lane to which the vehicle belongs, and information on a detailed position of the vehicle in the lane to which the vehicle belongs ([0070] disclosing determining a position of the vehicle in the lane “detailed position of the vehicle in the lane to which the vehicle belongs”).
Kang as modified by Zhu and Jung are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang as modified by Zhu to incorporate the teaching of Jung of wherein the second reference position comprises one or both of information on a lane to which the vehicle belongs, and information on a detailed position of the vehicle in the lane to which the vehicle belongs in order to determine a position of the vehicle in a lane as taught by Jung ([0070]).


Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable by Kang (US20190113629) in view of Zhu (US9720412) and Davies (US20020177950) and Belzner (US20160210860) and Lee (US20190186925).
Regarding claim 11, Kang as modified by Zhu teaches the method of claim 1. Kang as modified by Zhu does not teach further comprising: determining a change in a reference heading angle corresponding to the second reference position based on a plurality of second reference positions corresponding to a plurality of previous time steps and the second reference position, wherein the estimating of the current position comprises estimating the current position of the vehicle by further considering a comparison result between an output of a gyroscope and the determined change in the reference heading angle.
Davies teaches determining a reference heading angle corresponding to the second reference position based on a plurality of second reference positions corresponding to a plurality of previous time steps and the second reference position ([0099] disclosing deriving heading angle based on current position a plurality of previous position);
Kang as modified by Zhu and Davies are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang as modified by Zhu to incorporate the teaching of Davies of determining a reference heading angle corresponding to the second reference position based on a plurality of second reference positions corresponding to a plurality of previous time steps and the second reference position in order to advantageously determine heading without the resort to external sensors as taught by Davies ([0099]).
Belzner teaches change in a reference heading based on a plurality of path points ([0019]-[0023] disclosing determining change in direction angle “heading angle” derived from current and previous positions);
Kang as modified by Zhu and Davies are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang as modified by Zhu and Davies to incorporate the teaching of Belzner of change in a reference heading based on a plurality of path points in order to determine an efficient route as taught by Belzner ([0024]).
Lee teaches wherein the estimating of the current position comprises estimating the current position of the vehicle by further considering a comparison result between an output of a gyroscope and the determined the reference heading angle ([0009]-[0010] disclosing generating a second heading angle based on a sensor heading angle “gyroscope” and a map based heading angle “reference heading angle” to determine a current position of the vehicle. see also [0066] disclosing the generation of the second heading angle is based on a comparison between the map heading angle and the sensor heading angle. See also [0116] disclosing the sensor is a gyro sensor. This is interpreted as determining the current position based on a comparison between the output of the reference heading angle and the sensor heading angle).
Kang as modified by Zhu and Davies and Belzner and Lee are analogous art because they are in the same field of endeavor, autonomous navigation using sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kang as modified by Zhu and Davies and Belzner to incorporate the teaching of Lee of  wherein the estimating of the current position comprises estimating the current position of the vehicle by further considering a comparison result between an output of a gyroscope and the determined the reference heading angle in order to determine a more accurate current position by applying weights to the different heading angles based on a difference compared to a threshold (Lee [0016]).
				Allowable Subject Matter
Claims 6, 10, 17, 18, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable for disclosing the method of claim 1, wherein the acceptance range comprises setting an acceptance range for a second driving situation, in which the vehicle drives by turning at a corner, to be wider than an acceptance range set for a first driving situation in which the vehicle drivers at an intersection. 

Claim 10 would be allowable for disclosing the method of claim 1, further comprising setting another acceptance range for another second reference position in a subsequent time step, including setting a width of the other acceptance range to be wider than a width of the acceptance range when the second reference position is outside of the acceptance range.
Claim 26 would be allowable for disclosing the method of claim 25, wherein the acceptance range is set differently for at least two different driving situations, including the acceptance range being set to be wider in a turn corner situation than in an intersection situation.
Claims 17 and 18 would be allowable for similar reasons as claims 6 and 10 respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200372263 disclosing fusion of camera and GPS for localization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664